REYNOLDS, P. J.
Suit for debt against tbe defendant Houser, principal contractor, and to enforce a lien against the lot of buildings erected thereon against the other defendants, as owners of the property.
There was conflicting evidence as to the date of completion and acceptance of the work and machinery. Error is assigned on the refusal of the court to instruct the jury to find for defendants — outside of defendant Houser — against plaintiffs’ claim for a mechanic’s lien, to the instructions given and to the verdict sustaining the lien.
An examination of the record as set out in the abstract fails to sustain any of these assignments. The main question in the case is one of fact, involving the date of completion of the work, or acceptance of it as complete, and as to whether the lien account was filed within four months thereafter. If one set of witnesses gave the facts and dates correctly, the lien should stand, if the other set is followed, the verdict and judgment are wrong. This presented an issue for the jury, who were correctly instructed and found for the debt as well as the lien — in fact Houser, the contractor debtor defendant does not appeal.
The judgment is affirmed.
All concur.